Name: Commission Regulation (EEC) No 2452/88 of 4 August 1988 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: beverages and sugar;  prices;  agricultural policy
 Date Published: nan

 5. 8 . 88No L 212/28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2452/88 of 4 August 1988 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency amounts in agriculture (8) as last amended by Regulation (EEC) No 1889/87 ('), and in particular of Article 6 (1 ) thereof, the central rates and the market rates are to be multiplied by a corrective factor, HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfrs/Lfrs 1 - 0,0207096 ECU ; (b) for the Danish krone : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2253/88 (2), Having regard to Council Regulation (EEC) No 1676/85 of il June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 1636/87 (4), and in particular Article 2 (4) thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (*), as last amended by Regulation (EEC) No 2135/84 (*), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert the free-at ­ frontier reference prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 566/88 0 ; Whereas for the currencies of the Member States main ­ tained at any given moment within a maximum spread of 2,25 %, the special rate is the conversion rate resulting from the central rate ; whereas, for the other currencies, the special rate for the period 1 September 1988 to 28 February 1989 is equal to the conversion rate in relation to all the currencies of the Member States maintained at any given moment with a maximum spread of 2,25 % resulting from the average rate taken into consideration for the purposes of calculating the monetary amounts valid on 1 August 1989 ; Whereas under the terms of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory Dkr 1 = 0,111981 ECU ; (c) for the German mark : DM 1 = 0,427144 ECU ; (d) for the French franc : FF 1 = 0,127359 ECU ; (e) for the Irish pound : £ Irl 1 - 1,14430 ECU ; (f) for the Dutch guilder : F1 1 - 0,379097 ECU ; (g) for the pound sterling : £ 1 - 1,35971 ECU ; (h) for the Italian Lira : Lit 100 - 0,0579677 ECU ; (i) for the Greek drachma : Dr 100 - 0,535093 ECU ; (j) for the Spanish peseta : Pta 100 = 0,647958 ECU. Article 2 Regulation (EEC) No 566/88 is hereby repealed. Article 3 This Regulation shall enter into force on 1 September 1988 . (') OJ No L 84, 27. 3 . 1987, p. 1 . M OJ No L 198, 26. 7. 1988, p. 35. 0 OJ No L 164, 24. 6. 1985, p. 1 . H OJ No L 153, 13. 6. 1987, p. 1 . 0 OJ No L 157, 18 . 6. 1976, p. 20. « OJ No L 196, 26. 7. 1984, p. 21 . 0 OJ No L 54, 1 . 3. 1 988, p. 77. ( «) OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 182, 3. 7. 1987, p. 1 . 5. 8 . 88 Official Journal of the European Communities No L 212/29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1988 . For the Commission Frans ANDRIESSEN Vice-President